Citation Nr: 0618015	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-33 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the benefit sought on appeal.


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
vertigo and any incident of service.


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran failed the color vision testing on his enlistment 
examination in May 1977 which resulted in his discharge in 
June 1977.  Service medical records are negative for 
complaints, treatment, or diagnosis of vertigo.  The veteran 
was treated from June 6 to June 13, 1977 for an upper 
respiratory infection manifested by headache, dizziness, and 
vomiting.  

Medical records from The Emory Clinic, Inc. dated in 1998 
show that the veteran was seen for complaints of vertigo.  It 
was noted that the veteran had a normal MRI scan and his 
physical examination has from time to time raised questions 
as to the possibility of malingering.  The examiner broached 
the idea of referring the veteran for a second opinion and 
would contact him when arrangements were made for him to see 
another physician regarding his problem or should he choose 
someone else to have another look at his problem.

Social Security Administration records show that the veteran 
was granted benefits as a result of a back disorder.  Social 
Security records received include medical records from Emory 
Clinic dated in August 1998 showing a diagnosis of vertigo 
and referral for vestibular rehabilitation.

At his May 2005 Travel Board hearing, the veteran testified 
that he developed vertigo after receiving shots in the 
military.  After receiving the shots the veteran stated he 
was treated for dizziness, fainting, and nausea.  He noted 
that after he received the shots in service he continued to 
have vertigo.  The veteran testified that there were 
additional treatment records not of record from Bradley 
Thompson, M.D., and Gregory Drienski, M.D. 

As a result of the Board hearing, the RO requested the above 
mentioned medical records.  The medical records from Dr. 
Drienski dated November 7, 2003 to December 17, 2004 and from 
Dr. Thompson dated January 21, 2002 to April 17, 2003 were 
negative for any treatment for vertigo.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his/her possession, what specific 
evidence he/she is to provide, and what evidence VA will 
attempt to obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2004 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal.  That failure is 
harmless because the preponderance of the evidence is 
against the appellant's claim for service connection, 
and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available as well as private medical records, 
Social Security Administration records, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for vertigo.  Service 
medical records are negative for any complaints, treatment, 
or diagnosis of vertigo.  Although the veteran was treated in 
service for headache, dizziness, and vomiting, this was 
attributed to an upper respiratory infection.  

There are no complaints concerning vertigo until 1998 when he 
was seen at Emory Clinic, Inc., for complaints of vertigo.  
The veteran was granted Social Security disability benefits 
due to his back disability; the medical evidence provides no 
link to the veteran's current vertigo and his treatment for 
an upper respiratory infection in service.  There is no 
competent medical evidence establishing the clinical presence 
of vertigo during the veteran's period of active service, or 
at any time prior to 1998.

The only evidence that tends to connect the veteran's vertigo 
to service is that offered by the veteran himself.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a lay person is not competent to provide 
evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, his lay assertions of 
medical causation and etiology, absent corroboration by 
objective medical evidence and opinions, are of extremely 
limited probative value towards establishing a link between 
his military service and his vertigo.

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current vertigo is a result from 
any in-service disease or injury.  38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303, 3.304.  Therefore, his claim for service 
connection must be denied.

ORDER

Entitlement to service connection for vertigo is denied.



____________________________________________
NANCY R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


